Title: From George Washington to Major General John Sullivan, 16 August 1778
From: Washington, George
To: Sullivan, John


          
            dear sir
            Head Qrs White plains August 16th 1778
          
          On Thursday I received your favor of the 10th Instant,
            advising of your descent on Rhode-Island—of the arrival of the British fleet &
            of Count D’Estaing’s pursuing them. Since this I have not had a single tittle of
            intelligence on the subject of your operations—and of course I have been in a
            disagreable state of suspence and anxiety. I must earnestly request that you will be
            more frequent in your advices. It is material for me to know and extremely satisfactory
            what you are doing or not doing. I trust Count D’Estaing has got into port again—and
            unless he was fortunate enough to overhaul Admiral Howe’s Squadron and give them a
            drubbing, I consider their appearance as a very unlucky event. I am Dr sir with great
            regard & esteem Your Most Obedt servant
          
            Go: Washington
          
          
            P.S. The Letters which accompany this, you will dispose of agreable to their
              addresses. Those for Count D’Estaing you will forward to him immediately.
          
        